DETAILED ACTION
Response to Arguments
1. 	Applicant's arguments “Remarks - 01/12/2021 - Applicant Arguments/Remarks Made in an Amendment” with the “Response After Final Action” filed on 01/12/2021, have been fully considered, but they are not persuasive, and does not place the application in condition for allowances for the following reasons:.
Examiner respectively disagrees with Applicant’s arguments see i) “The outstanding Office action has simply failed to show that the Rachmady reference explicitly teaches or suggests anything regarding the maximum width of the source/drain relative to the width of the active region thereunder, much less that the maximum width of the source/drain 106/107 relative to the width of the active region corresponds with the widths that are presently recited in the instant claims”, ii) “Specifically, none of the cited references have been shown to describe source/drain regions having a larger surface area to contact the layer below it to provide for a more stable product. No citation to any relevant teachings in the cited references is provided in the outstanding Office action. Indeed, the outstanding Office action has completely failed to explain why it is believed that a device in which source/drain regions have a larger surface area to contact the layer below it would provide for a more stable product. 
Accordingly, the purported rationale for modifying the teachings of the cited references is entirely contrived, and has not been shown to be supported by the teachings of any of the cited references. Therefore, it is respectfully submitted that aprimafacie case of 
In regards to i), the Applicant’s assertion that “The outstanding Office action has simply failed to show that the Rachmady reference explicitly teaches or suggests anything regarding the maximum width of the source/drain relative to the width of the active region thereunder, much less that the maximum width of the source/drain 106/107 relative to the width of the active region corresponds with the widths that are presently recited in the instant claims” (remarks on pages 9-15), is not accurate as Rachmady teaches a source/drain region that have wider width in the lateral direction than the top surface of the substrate. Specifically, arrow 122 in Fig. 1A provides a lateral comparison between the bottom of layer 106 and top surface 104 of the substrate 102. This lateral comparison defines the bottom surface of layer 106 to be wider than the top surface 104 of the substrate 102. Thus, Rachmady clearly teaches the limitation a maximum width of each of the pair of source/drain regions in a first direction is 1 to 1.3 times a width of the active region in the first direction.
In regards to ii), the Applicant’s assertion that “Specifically, none of the cited references have been shown to describe source/drain regions having a larger surface area to contact the layer below it to provide for a more stable product. No citation to any relevant teachings in the cited references is provided in the outstanding Office action. Indeed, the outstanding Office action has completely failed to explain why it is believed that a device in which source/drain regions have a larger surface area to contact the layer below it would provide for a more stable product. Accordingly, the purported rationale for modifying the teachings of the cited references is entirely contrived, and Lee in the manner set forth above, at least, because this inclusion provides a source/drain region with a wider width in the lateral direction than the top surface of the substrate (Rachmady [0018]), which allows for the source/drain regions to have a larger surface area to contact the layer below it and provide for a more stable product”, which is proper and clearly not based on the hindsight reasoning. In fact, Office Action dated 12/04/2020 cited the strongest rationale for combining references as suggested in MPEP § 2144.II, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even 
As Applicant's other arguments, for dependent claims 2-14 and, are based on the patentability of the claims 1 and 15, respectively, remarks on pages 9-15 no further response is put forward.
As the Applicant's arguments are not persuasive, this Office Action maintains the rejection of the “Final Rejection - 12/04/2020” for claims 1-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898